ACCEPTED
                                                                                                      04-15-00820-CV
                                                                                          FOURTH COURT OF APPEALS
                                         04-15-00820-CV                                        SAN ANTONIO, TEXAS
                                                                                               12/28/2015 10:46:06 AM
                                                                                                       KEITH HOTTLE
                                                                                                               CLERK

                                     NO. CV-14-0000048

IN THE ESTATE OF                                     §         IN THE DISTRICT COURT
                                                                                 FILED IN
                                                     §                    4th COURT OF APPEALS
STEPHEN EVERETT KOONTZ,                              §                     SANDISTRICT
                                                               198TH JUDICIAL   ANTONIO, TEXAS
                                                     §                   12/28/2015 10:46:06 AM
DECEASED                                             §                      KEITH E.
                                                               BANDERA COUNTY,        HOTTLE
                                                                                    TEXAS
                                                                                  Clerk
              PETITIONER ROBERT F. STUART’S NOTICE OF APPEAL

       This Notice of Appeal is filed by Petitioner Robert F. Stuart, Jr. who seeks to appeal all
parts of the trial court's judgment dated in part on February 12, 2015 and in part on November
13, 2015. Appeal is being taken to the Fourth Court of Appeals in San Antonio.
                                                     Respectfully submitted,


                                                     /S/   Jeff Small
Ben A. Wallis, III                                   Jeff Small
WALLIS LAW, P.C.                                     State Bar No. 00793027
8200 IH-10 West, Suite 101                           Law Office of Jeff Small
San Antonio, TX 78230                                12451 Starcrest Dr., Suite 100
210.525.1500/210.525.9323                            San Antonio, TX 78216 .2988
baw3@wallislawsa.com                                 210.496.0611/f: 210.579.1399
                                                     jdslaw@satx.rr.com

                                      Counsel for Petitioner
                                CERTIFICATE OF SERVICE

I hereby certify that on this 28th day of December, 2015, a true and correct copy of Petitioner
Robert F. Stuart’s Notice of Appeal was served on counsel of record/ interested parties pursuant
to the Texas Rules of Civil Procedure:

Fred Henneke                                        Keith E. Hottle, Clerk
Attorney and Counselor at Law                       Fourth Court of Appeals
941 Barnett Street                                  300 Dolorosa, Suite 3200
Kerrville, TX 78028                                 Cadena Reeves Justice Center
830.257.9788/f: 800.886.8036                        San Antonio, TX 78205
hennekefred08@gmail.com

Attorney for Respondent Glea Hale


                                                      /S/   Jeff Small
                                                    Jeff Small
                                                    Ben A. Wallis, III